Citation Nr: 0207218	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine with degenerative disc disease 
of the lumbosacral spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1946 and from March 1951 to March 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied service 
connection for a cervical spine disability and headaches, and 
an increased evaluation for the low back disability (rated 
20 percent).  In August 1997, the Board remanded the case to 
the RO for additional development. 


FINDINGS OF FACT

1.  The veteran sustained injuries in an automobile accident 
in December 1951 while in service.

2.  Service connection is in effect for traumatic arthritis 
of the lumbar spine with degenerative disc disease of the 
lumbosacral spine due to the automobile accident in December 
1951.

3.  Cervical spondylosis is a disability that resulted from 
the December 1951 automobile accident.

4.  Headaches are causally related pain due to the spinal 
disabilities sustained in the automobile accident in December 
1951.


CONCLUSIONS OF LAW

1.  Cervical spondylosis was incurred in active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

2.  Muscle contraction headaches are proximately due to or 
the result of service-connected disabilities of the spine.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a cervical spine 
disorder and headaches, and that the requirements of the VCAA 
have in effect been satisfied.

A.  Factual Background

Service medical records (SMRs) for the veteran's 2 periods of 
active service are negative for a disorder manifested by 
headaches or a disorder of the cervical spine area.

Service documents show that the veteran signed a statement in 
December 1951 to the effect that he had been in an automobile 
accident on December 19, 1951.  He reported sitting in the 
front seat next to the driver.  He reportedly received a 
laceration of the forehead and complained of aggravating a 
previous back condition.  He reported being driven to a 
private hospital by the driver of another vehicle that had 
been in the area.

Service documents show that an investigation was conducted in 
January 1952 of the veteran's automobile accident on December 
19, 1951.  The investigating officer interviewed the driver 
of a government vehicle that had collided with the automobile 
the veteran was riding in as well as other evidence, 
including sworn statements from other parties.  It was noted 
that the veteran had sustained lacerations of the forehead.

A review of the record reveals that efforts by the RO to 
obtain various reports of the veteran's treatment for 
conditions related to the December 1951 automobile accident 
and documents related to the January 1952 investigation of 
that accident were mostly unsuccessful.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the late 
1940's to 2000.  The more salient medical reports related to 
his claims for service connection for headaches and a 
cervical spine disorder are discussed below.

At a VA medical examination in April 1955, the veteran 
complained of frontal headaches.  Headaches or a cervical 
spine disorder were not found.

A statement from a service comrade of the veteran was 
received in December 1965.  The signatory reported that he 
was a passenger in the vehicle with the veteran in December 
1951 when the automobile was involved in an accident.  The 
signatory noted that the veteran was taken to a private 
hospital and to a service department medical facility for 
removal of glass slivers from his scalp and therapeutic 
treatment for a sore back.

A report from a chiropractor in December 1968 notes that the 
veteran had been a patient since 1967.  The signatory 
reported that the veteran gave a history of low back and neck 
pain since being involved in an automobile accident in 
service.  The signatory noted that the veteran's spine showed 
evidence of former trauma in the iliac lumbar and cervical 
spine areas.

On VA examination in February 1970 the veteran gave a history 
of low back and neck pains since 1951.  X-rays of the 
cervical spine revealed slight marginal hypertrophic spurring 
in the lower cervical area.  The diagnosis was mild 
degenerative arthritis of the cervical spine.

On VA examination in November 1972 the veteran gave a history 
of neck pains with accompanying headaches.  He gave a history 
of pains in the neck area since an automobile accident in 
December 1951.  X-rays revealed mild disc joint narrowing and 
degenerative arthritis of the 6th cervical disc joint.  

A private medical report shows that the veteran was 
hospitalized in January 1976 for treatment of heart problems.  
During this hospitalization he complained of occipital 
headaches and gave a history of being in a car accident in 
1951 with multiple lacerations of the scalp.  It was noted 
that he had been treated at a private hospital for 2 weeks 
after the accident.  The veteran reported having back pain on 
and off since the car accident with occasional pain in the 
cervical area.  Examination of the head revealed no 
abnormalities, and a musculoskeletal examination was 
deferred.

On VA medical examination in January 1976 the veteran 
complained of pain and stiffness of the neck.  X-rays showed 
moderately severe degenerative changes at C5, C6, and C7 with 
narrowing of the intervertebral spaces at the lower cervical 
levels.  The diagnosis was moderate degenerative arthritis of 
the cervical spine.

A report from a chiropractor in October 1981 notes that the 
veteran was seen in September 1981 for complaints of neck 
pain.  X-rays reportedly revealed evidence of previous trauma 
to the cervical spine area with associated radiculitis at C1 
and C2.  

On VA neurology examination in April 1995 the impression was 
cervical spondylosis.  The examiner noted that the veteran 
had suffered from spine pain since an automobile accident in 
1951.  The examiner related that it was not unusual for a 
severe automobile accident to cause lifelong pain.  The 
examiner opined that the pain initially was probably just a 
sprain and strain, but subsequently some degree of 
spondylosis had occurred.  The cause of the veteran's 
headaches was not clear to the examiner.  The examiner 
suspected muscle contraction headaches and suggested a CT 
(computed tomography) scan of the brain.

On VA examination in April 1995 the impression was 
degenerative arthritis, post-traumatic, of the cervical 
spine.

The veteran testified at a hearing in November 1995 that he 
had a cervical spine disorder and headaches due to an 
automobile accident in service.

A report from a chiropractor in January 1998 notes that the 
veteran was seen for complaints of headaches and neck pain 
related to an automobile accident in 1951.  The signatory 
noted that the veteran had never had correction of the joint 
dysfunction that would result from such an injury, and that 
in turn had been a precipitating factor in spinal 
degeneration in the cervical region.

On VA neurological examination in July 1998 the impressions 
were spondylosis of the cervical and lumbar spine producing 
pain, and muscle contraction headaches.  The examiner noted 
that the veteran had spondylosis that gave him back pain.  
The examiner suspected that the headaches were muscle 
contraction headaches.

The veteran underwent a VA medical examination in March 1999.  
The impression was post-traumatic cervical and lumbar strain.  
The examiner who reviewed the evidence in the veteran's 
claims folder noted that the original report of the 
automobile accident in 1951 did not mention the neck 
condition, but from the description of the problem by the 
veteran he had had an injury to the cervical spine.

A VA report shows that X-rays of the veteran's cervical spine 
were taken in March 1999.  The impression was marked multi-
level cervical spondylosis.

On VA neurological examination in March 1999 the impressions 
were cervical spondylosis and lumbar spondylosis.  The 
examiner, a medical doctor, reviewed the medical evidence in 
the veteran's case and opined that the veteran's cervical 
spine pain was caused by the automobile accident in 1951.

In a letter dated in November 1999, the examiner who 
conducted the VA neurological examinations of the veteran in 
1998 and 1999 noted that the veteran had spinal pain 
secondary to trauma with subsequent degenerative disease, and 
muscle contraction headaches.  It was noted that the veteran 
reportedly had a CT head scan in August 1998 that was normal.  
The examiner opined that the headaches were consistent with 
muscle contraction headaches that could be related to the 
spine pain.  It was also noted that medication used by the 
veteran for heart problems occasionally produced headaches, 
and that was also a possibility for the cause of headaches.  

In a February 2002 letter, the physician noted in the 
previous paragraph related that he had examined the veteran 
in November 1999.  The signatory opined that, assuming all of 
the information that he had reviewed was complete and 
correct, the veteran's back problems were related to an 
automobile accident that occurred in service in 1951.

Service connection has been granted for traumatic arthritis 
of the lumbar spine with degenerative disc disease of the 
lumbosacral spine as the result of an automobile accident in 
service in December 1951.



B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  With regard 
to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the veteran's claim for service connection for 
a cervical spine disorder, post-service medical records do 
not demonstrate the presence of a cervical spine condition 
until 1967.  In 1969 a chiropractor noted that the veteran 
had been a patient since 1967, that the veteran gave a 
history of low back and neck pain since being involved in an 
automobile accident in service, and that the veteran's spine 
showed evidence of a former trauma in the iliac lumbar and 
cervical spine areas.  

Another chiropractor stated in 1981 that the veteran has a 
cervical spine disorder due to trauma and reports of the 
veteran's VA medical examinations in 1995 reveal the presence 
of traumatic arthritis of the cervical spine.  

The VA examiner who examined the veteran's spine in 1998 and 
1999, and reviewed the medical evidence in the veteran's 
case, including the veteran's statements, indicated that the 
veteran had sustained an injury to the cervical spine in 
service.  The VA examiner who conducted the neurological 
examinations of the veteran in 1998 and 1999, and reviewed 
the medical evidence in his case, opined that the veteran's 
back problems, including cervical spondylosis, are related to 
an automobile accident in service.  There is no medical 
evidence of record to refute the opinions linking the 
veteran's cervical spondylosis to an injury in service.

After consideration of all the evidence, the Board finds that 
it shows the veteran was in an automobile accident in service 
and that he sustained various injuries, that the post-service 
medical evidence reveals the presence of cervical 
spondylosis, and that those records link that condition to 
the automobile accident in service.  Hence, the evidence 
supports granting service connection for cervical spondylosis 
and, therefore, service connection is granted for that 
disorder.

With regard to the veteran's claim for service connection for 
headaches, the veteran's statements and testimony are to the 
effect that his headaches are related to the automobile 
accident in service.  While the service medical records do 
not reveal that the veteran complained of headaches in 
service, the post-service medical records show that he has 
had complaints of headaches since separation from service in 
1952.

In a November 1999 letter, the medical doctor who conducted 
the veteran's VA neurological examinations in 1998 and 1999, 
and reviewed the medical evidence in the veteran's case, 
notes that the headaches were consistent with muscle 
contraction headaches that could be related to the spine pain 
caused by the veteran's service-connected lumbar and cervical 
spine conditions.  The examiner also notes that medication 
used by the veteran to treat a non-service-connected heart 
condition could also possibly cause headaches.  The examiner 
reported that a CT scan of the veteran's head in 1998 was 
negative for any abnormality.

After consideration of all the evidence, the Board finds that 
it indicates the veteran has muscle contraction headaches due 
to pain caused by his service-connected cervical spine and 
lumbar spine disorders.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cervical spondylosis is granted.

Service connection for muscle contraction headaches is 
granted.


REMAND

With respect to the claim for an increased evaluation for 
traumatic arthritis of the lumbar spine with degenerative 
disc disease of the lumbosacral spine, currently rated as 
20 percent disabling, in a March 2000 letter the veteran 
requested that he be afforded a hearing at the RO as to this 
issue.  However, this has not been done.   Moreover, it does 
not appear that he has been notified of the new provisions of 
the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (2001).  

Also, an additional examination of the veteran's lumbosacral 
spine would be helpful for rating purposes.  Accordingly, 
this issue is remanded for the following: 

1.  The veteran should be schedule for a 
hearing at the RO.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and VA promulgated regulations 
published at 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) are 
fully complied with and satisfied, to 
include contacting the appellant and 
requesting that he provide as much 
information as possible concerning all 
recent postservice private and VA 
treatment, evaluation, observation, and 
hospitalization for his service-connected 
low back disorder.  

He should be requested to sign the 
appropriate releases. 

3.  The RO should then obtain all VA and 
private medical records so specified.  

Any records received should be associated 
with the claims folder.  If not obtained, 
the RO should ensure compliance with the 
new statutory amendments and implementing 
regulations governing the assistance to be 
lent and notice to be given to claimants.  

4.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the extent and severity of his 
service-connected low back disorder.  The 
neurologist should determine whether the 
veteran has, and the extent of, any 
clinically identifiable neurological 
symptoms due to his low back disorder.  
The examinations should include any tests 
or studies deemed necessary for an 
accurate assessment.  X-ray examination 
of the lumbosacral spine should be 
performed.  If possible and recommended, 
he should be afforded EMG and NCV 
studies.  The claims folder should be 
made available to the examiner for review 
before the examination. 

The orthopedist and neurologist should 
(1) record the range of motion of the 
lumbosacral spine, and describe the 
limitation of motion, if any, in terms of 
the degrees of painless motion and the 
degrees of painful motion, if any, as 
well as in terms of whether there is 
slight, moderate, or severe limitation of 
motion; (2) indicate whether the veteran 
has mild, moderate, or severe disability 
of the lumbosacral spine; and (3) 
specifically comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability.  
Any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance should be noted.  The examiners 
should specify any functional loss due to 
pain or weakness, and document all 
objective evidence of those symptoms.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the examiners should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiners 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

